                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

LASHAWN DYSAN PIERCE,                 )
                                      )
      Plaintiff,                      )
                                      )
      v.                              )   CIVIL NO. 1:19-cv-576-ALB
                                      )
DOTHAN POLICE DEPT.,                  )
                                      )
      Defendants.                     )

                                     ORDER

      On August 14, 2019, the Magistrate Judge filed a Recommendation to which

no timely objection has been filed. (Doc. 5). There being no objection filed to the

Recommendation, and after an independent review of the file, the Recommendation

is ADOPTED, and it is hereby ORDERED that:

      1.     Plaintiff’s claims against Defendant Dothan Police Department are

DISMISSED with prejudice under 28 U.S.C. § 1915(e)(2)(B)(i).

      2.     The Dothan Police Department is TERMINATED as a party to the

complaint.

      The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure as to Defendant Dothan Police Department.
      This case is not closed and is referred to the United States Magistrate Judge

for further proceedings regarding Plaintiff’s claims against the remaining

defendants.

      DONE and ORDERED this 6th day of September 2019.


                                           /s/ Andrew L. Brasher
                                      ANDREW L. BRASHER
                                      UNITED STATES DISTRICT JUDGE




                                        2
